Citation Nr: 1517515	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.  He is the recipient of the Vietnam Campaign Medal with 60 Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014) 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran contends that he incurred tinnitus due to noise exposure during his military service.  See Veteran's statements dated June 2011.  Specifically, he was exposed to heavy machinery, artillery, and small arms noise while he was stationed in Vietnam as a combat engineer.  See Veteran's notice of disagreement (NOD) dated December 2012.  

The Veteran's DD-214 confirms that his MOS was a general construction machine operator.  The Board has no reason to dispute the Veteran's credible lay statement concerning in-service noise exposure, as his MOS would reasonably include regular exposure to loud noises from heavy machinery, artillery, and small arms.  
38 U.S.C.A. § 1154(a)(2014).

During a December 2011 VA examination the examiner noted the Veteran's reported tinnitus since service and has continued to present day.  The VA examiner opined that the Veteran's tinnitus etiology could not be determined without resorting to speculation.  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim and is afforded no probative value.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).

In a March 2012 VA addendum opinion, the VA audiologist opined that it was less likely as not that the Veteran's tinnitus was due to in-service acoustic trauma.   The VA audiologist reasoned that the audiogram evaluation during the time of the Veteran's separation from service shows normal hearing threshold bilaterally.  Further, the examiner emphasized that the Veteran's service treatment records show no complaints of hearing loss.  This opinion is of no probative value, as it is premised on the lack of documented tinnitus during active service.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Furthermore, the Veteran has competently and credibly indicated that his tinnitus has been present since he sustained acoustic trauma during active duty.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Absent any competent evidence to the contrary, service connection for tinnitus is warranted.  See Hickson, supra. 

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that his bilateral hearing loss is due to in-service noise exposure.  As indicated above, the Board concedes the Veteran's credible statements concerning in-service noise exposure.

The December 2011 VA examination audiological report shows bilateral sensorineural hearing loss sufficient for VA compensation purposes.  As to a medical nexus, a March 2012 VA audiologist's unfavorable opinion is based on the normal hearing sensitivity findings noted at service separation.  Notably, even when the regulatory requirements for a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  

As indicated above, the December 2011 VA examination report has no probative value.  As to the March 2012 VA opinion, it is inadequate for rating purposes.  Thus, an addendum opinion is required.  On remand, the supplemental opinion must address whether the Veteran's bilateral hearing loss was the result of conceded acoustic trauma during service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a VA audiologist, who did not previously provide a VA opinion in this case.

The entire claims file, including a copy of this remand, must be made available to the VA audiologist, and the VA audiologist should confirm that such records were reviewed.

The VA audiologist is asked to provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service, including conceded in-service acoustic trauma therein.  For purposes of providing this opinion, the VA audiologist should accept as true the Veteran's statements to the effect that he experienced heavy machinery, artillery, and small arms noise while he was stationed in Vietnam as a combat engineer.  Moreover, notwithstanding a showing of normal hearing on audiometric testing in service, the VA audiologist must accept as fact that the Veteran sustained acoustic trauma in service.

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.

2.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  
]The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


